DETAILED ACTION

This office action is in response to Applicant’s submission filed 18 August 2019.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-5, 7, 9-14, 16, 18-21, 23, 25 are pending.
Claims 6, 8, 15, 17, 22, 24 are cancelled
Claims 1-5, 7, 9-14, 16, 18-21, 23, 25 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-5, 7, 9-14, 16, 18-21, 23, 25 5 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception

Claims 1-5, 7, 9-14, 16, 18-21, 23, 25 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 Regarding claims 1-5, 7, 9-14, 16
(Independent Claims)  With regards to claim 1, the claim recites a method, which falls into one of the statutory categories.
2A – Prong 1: Claim 1, in part, recites 
 “receiving data relating to at least one agent, said data including at least one environmental parameter of said at least one agent and a plurality of actions which can be performed by said at least one agent; defining at least one desire to be achieved by said at least one agent” (mental process) and “constructing at least one behavior scheme configured to achieve said desire, said behavior scheme includes at least one action; wherein execution of said action depends on said environmental parameter” (Organizing Human Activity). The limitation “receiving data relating to at least one agent, said data including at least one environmental parameter of said at least one agent and a plurality of actions which can be performed by said at least one agent; defining at least one desire to be achieved by said at least one agent”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for possible implementation on generic computer components.  That is, other than reciting general computer implementation, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “receiving”, “defining” in the limitation citied above could be performed by a human mind with possible aid of paper & pen and/or calculator (e.g., a human activity manager can collect and organize data from group of agents), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  The limitations of “constructing at least one behavior scheme configured to achieve said desire, said behavior scheme includes at least one action; wherein execution of said action depends on said environmental parameter”, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, like managing personal behavior or relationships.  That is, other than possible computer implementation, the process is related to organizing human activity.    Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  And it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

(Dependent claims) 
Claims 2-5, 7, 9-14, 16are dependent on claim 1 and include all the limitations of claim 1. Therefore, claims 2-5, 7, 9-14, 16recite the same abstract ideas. 
With regards to claim 2-5, 7, 9-14, 16, the claim recites further limitation on mental process and/or organizing human activity, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims are not patent eligible.
Regarding claims 18-21, 23
(Independent Claims)  With regards to claim 18, the claim recites a method, which falls into one of the statutory categories.
2A – Prong 1: Claim 18, in part, recites 
 “receiving data relating to at least one agent, said data including at least one environmental parameter of said at least one agent; defining at least one root behavior to be performed by said at least one agent so as to achieve the desire” (mental process) and “defining at least one of said environmental parameters which must be fulfilled in order to perform said root behavior” (Organizing Human Activity). The limitation “receiving data relating to at least one agent, said data including at least one environmental parameter of said at least one agent; defining at least one root behavior to be performed by said at least one agent so as to achieve the desire”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for possible implementation on generic computer components.  That is, other than reciting general computer implementation, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “receiving”, “defining” in the limitation citied above could be performed by a human mind with possible aid of paper & pen and/or calculator (e.g., a human activity manager can collect and organize data from group of agents), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  The limitations of “defining at least one of said environmental parameters which must be fulfilled in order to perform said root behavior”, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, like managing personal behavior or relationships.  That is, other than possible computer implementation, the process is related to organizing human activity.    Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  And it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.

Claims 19-21, 23 are dependent on claim 18 and include all the limitations of claim 1. Therefore, claims 19-21, recite the same abstract ideas. 
With regards to claim 19-21,, the claim recites further limitation on mental process and/or organizing human activity, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims are not patent eligible.
Regarding claims 25, the claim recites a method, which falls into one of the statutory categories.
2A – Prong 1: Claim 25, in part, recites 
 “… constructing …. at least one behavior scheme configured to achieve said desire, said behavior scheme includes at least one action; wherein execution of said action depends on said environmental parameter” (Organizing Human Activity). The limitations of “constructing …. at least one behavior scheme configured to achieve said desire, said behavior scheme includes at least one action; wherein execution of said action depends on said environmental parameter”, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, like managing personal behavior or relationships.  That is, other than possible computer implementation, the process is related to organizing human activity.    Accordingly, the claim recites an abstract idea.


This judicial exception is not integrated into a practical application.  In particular, claim 25 recites the additional elements: “displaying in a first window within the graphical user interface data related to at least one agent…. “ and “displaying in a second window within the graphical user interface …” (insignificant extra solution activity, MPEP 2106.05(g)). These steps are insignificant extra solution activity, like mere data gathering and outputting, as stated in MPEP.2106.05(g), “(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)”.
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, data I/O is extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dyer, et al., 2007/0083389A1 [hereafter Dyer] in view of Hazard, et. al., US-PGPUB NO.2013/0030780A1 [hereafter Hazard].

With regards to claim 1, Dyer teaches 
“A method for building behavior scheme for an agent, the method includes: 
receiving data relating to at least one agent (Dye,  [0060], ‘identifying opportunities using a knowledge manager, such as the knowledge manager 210 of FIG.2’

    PNG
    media_image1.png
    692
    912
    media_image1.png
    Greyscale

), said data including at least one environmental parameter of said at least one agent and a plurality of actions which can be performed by said at least one agent (Dyer. FIG.11, 

    PNG
    media_image2.png
    577
    868
    media_image2.png
    Greyscale

); defining at least one desire to be achieved by said at least one agent (Dyer, [0062], ‘target measure for a critical level represents a goal level that has been set’) ….”
Dyer does not explicitly detail “and constructing at least one behavior scheme configured to achieve said desire, said behavior scheme includes at least one action; wherein execution of said action depends on said environmental parameter”.
However Hazard teaches “and constructing at least one behavior scheme configured to achieve said desire, said behavior scheme includes at least one action; wherein execution of said action depends on said environmental parameter (Hazard, FIG.1, [0035], ‘collaboratively construct a plan of action’


    PNG
    media_image3.png
    681
    800
    media_image3.png
    Greyscale

)".
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Dyer and Hazard before him or her, to modify the knowledge agent interactive process and system of Dyer to include action planning as shown in Hazard.   
The motivation for doing so would have for scenario simulation (Hazard, Abstract). 

With regards to claim 2, Dyer in view of Hazard teaches 
“The method of Claim 1 further comprising defining properties of said desire said properties including a weight value for said desire denoting the level of the importance of said desire (Dyer, [0082], ‘The benefit index may be determined based on a weighted average of two factors’)”.

With regards to claim 3, Dyer in view of Hazard teaches 
“The method of Claim 1 wherein said properties further includes a utility value representing a ratio between a benefit derived from said behavior scheme and effort in carrying out said behavior scheme (Dyer, FIG.11, [0081], ‘the financial benefit 1114, a benefit index 1116, and an effort index 1118’).”

With regards to claim 4, Dyer in view of Hazard teaches 
“The method of Claim 2 wherein said properties further includes a utility value representing a ratio between a benefit derived from said behavior scheme and effort in carrying out said behavior scheme (Dyer, FIG.11, [0081], ‘the financial benefit 1114, a benefit index 1116, and an effort index 1118’.”

With regards to claim 5, Dyer in view of Hazard teaches 
“The method of Claim 2 wherein said properties further includes conditions for fulfilling said desires and wherein said conditions include data related to an environment in which said agent operates (Dyer, FIG.1, FIG.11).”

With regards to claim 7, Dyer in view of Hazard teaches 

The method of Claim 1 further comprising defining properties of said behavior scheme including conditions for carrying out said behavior scheme and wherein said properties further includes parameters of a group of agents executing said behavior scheme (Dyer, FIG.8,

    PNG
    media_image4.png
    355
    895
    media_image4.png
    Greyscale

).”

With regards to claim 9,  Dyer in view of Hazard teaches 
“The method of Claim 1 wherein said behavior scheme includes two or more recipes of actions for executing said behavior scheme (Dyer, FIG.13, [0093], ‘the user interface may include an action list 1302’

    PNG
    media_image5.png
    524
    864
    media_image5.png
    Greyscale


)”.

With regards to claim 10, Dyer in view of Hazard teaches 
“The method of Claim 9 wherein each of said recipes includes properties defining conditions for executing said recipes (Dyer, FIG.13, Item 1324 ‘Condition Procedure’)”.

With regards to claim 11, Dyer in view of Hazard teaches 
“The method of Claim 9 wherein each of said recipes includes properties defining constraints for executing said recipes (Dyer, FIG.13).”


The combined teaching described above will be referred as Dyer + Hazard hereafter.

Claims 12-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dyer, et al., 2007/0083389A1 [hereafter Dyer] in view of Hazard, et. al., US-PGPUB NO.2013/0030780A1 [hereafter Hazard] and BenDor, et al., “Ecological and economic sustainability in fishery management: A multi-agent model for understanding competition and cooperation, Ecological Economics 68 (2009) 1061-1073 [hereafter BenDor].

With regards to claim 12, Dyer + Hazard teaches 
“The method of Claim 9“
Dyer + Hazard does not explicitly detail “wherein said at least one agent includes a plurality of agents each of which can execute one of said recipes depending on said data”.
However BenDor teaches “wherein said at least one agent includes a plurality of agents each of which can execute one of said recipes depending on said data (Hazard, p.1065, 4. ‘The multi-agent model framework’)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Dyer + Hazard and BenDor before him or her, to modify the knowledge agent interactive process and system of Dyer + Hazard to include multiple agents planning as shown in BenDor.   
The motivation for doing so would have been for modeling multiple agent ecosystem (BenDor, Abstract). 

With regards to claim 13, Dyer + Hazard teaches 
“The method of Claim 1“
Dyer + Hazard does not explicitly detail “wherein said at least one agent includes a plurality of agents wherein said step of receiving data includes receiving data relating to said plurality of agents including data related to plurality of actions which can be performed by each of the agents; and said step of constructing at least one behavior scheme configured to achieve said desire includes a plurality of actions each of which is to be performed by at least one of said agents; wherein execution of said actions depends on said environmental parameter”.
However BenDor teaches “wherein said at least one agent includes a plurality of agents wherein said step of receiving data includes receiving data relating to said plurality of agents including data related to plurality of actions which can be performed by each of the agents; and said step of constructing at least one behavior scheme configured to achieve said desire includes a plurality of actions each of which is to be performed by at least one of said agents; wherein execution of said actions depends on said environmental parameter (Hazard, p.1065, 4. ‘The multi-agent model framework’)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Dyer + Hazard and BenDor before him or her, to modify the knowledge agent interactive process and  to include multiple agents optimization framework as shown in BenDor.   
The motivation for doing so would have been for modeling multiple agent ecosystem (BenDor, Abstract). 

With regards to claim 14, Dyer + Hazard teaches 
“The method of Claim 13”
Dyer + Hazard does not explicitly detail “wherein said desire is a cooperative desire and wherein said cooperative desire includes a first desire and a second desire wherein each one of said plurality of agents is associated with one of said first and second desires and each one of said plurality of agents gains a positive benefit when said plurality of agents achieve said first and second desires”.
However BenDor teaches “wherein said desire is a cooperative desire and wherein said cooperative desire includes a first desire and a second desire wherein each one of said plurality of agents is associated with one of said first and second desires and each one of said plurality of agents gains a positive benefit when said plurality of agents achieve said first and second desires (Hazard, p.1064, ‘by top-down regulatory control, or by bottom-up cooperation’, and p.1065, 4 ‘The multi-agent model framework’)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Dyer + Hazard and BenDor before him or her, to modify the knowledge agent interactive process and  to include multiple agents optimization framework as shown in BenDor.   
The motivation for doing so would have been for modeling multiple agent ecosystem (BenDor, Abstract). 

With regards to claim 16, Dyer + Hazard teaches 
“The method of Claim 1”
Dyer + Hazard does not explicitly detail “wherein said desire is a competitive desire and wherein said competitive desire includes a first desire and a second desire wherein each one of said plurality of agents is associated with one of said first and second desires and wherein at least one of said plurality of agents gains a positive benefit from achieving said first desire while another agent of said plurality of agents gains a positive benefit from achieving said second desire, and gains a negative benefit from achieving said first desire”.
However BenDor teaches “wherein said desire is a competitive desire and wherein said competitive desire includes a first desire and a second desire wherein each one of said plurality of agents is associated with one of said first and second desires and wherein at least one of said plurality of agents gains a positive benefit from achieving said first desire while another agent of said plurality of agents gains a positive benefit from achieving said second desire, and gains a negative benefit from achieving said first desire (Hazard, p.1064, ‘by top-down regulatory control, or by bottom-up cooperation’, p.1065, 4 ‘The multi-agent model framework’, p.1066 ‘dynamic game among competing properties’, 5.1 ‘Economic competition’, and FIG.4 shows an example multiple agents dynamics.)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Dyer + Hazard and BenDor before him or her, to modify the knowledge agent interactive process and system of Dyer + Hazard to include multiple agents cooperation and competition dynamics as shown in BenDor.   
The motivation for doing so would have been for modeling multiple agent ecosystem (BenDor, Abstract). 

Claims 18-21, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dyer, et al., 2007/0083389A1 [hereafter Dyer] in view of Spalink et al. US-PGPUB NO.2008/0098220A1  [hereafter Spalink].
With regards to claim 18, Dyer teaches 
“A method for defining a desire for an agent, the method includes: receiving data relating to at least one agent, said data including at least one environmental parameter of said at least one agent (Dyer, FIG.2, FIG.13)”
Dyer does not explicitly detail “defining at least one root behavior to be performed by said at least one agent so as to achieve the desire; and defining at least one of said environmental parameters which must be fulfilled in order to perform said root behavior”.
However Spalink teaches “defining at least one root behavior to be performed by said at least one agent so as to achieve the desire; and defining at least one of said environmental parameters which must be fulfilled in order to perform said root behavior (Spalink, [0034]. ‘to create online behavioral profiles’)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Dyer and Spalink before him or her, to modify the knowledge agent interactive process and system of Dyer to include behavior profile as shown in Spalink.   
The motivation for doing so would have been for monitoring online behavior (Spalink, Abstract). 

With regards to claim 19, Dyer in view of Spalink teaches 
“The method of Claim 18 further comprising defining properties of said desire said properties including a weight value for said desire denoting the level of the importance of said desire (Dyer, [0082], ‘benefit index may be determined based on a weighted average of two factors’).”

With regards to claim 20, Dyer in view of Spalink teaches 
“The method of Claim 18 wherein said properties further includes a utility value representing a ratio between a benefit derived from said root behavior and effort in carrying out said root behavior (Dyer, FIG.11).”

With regards to claim 21, Dyer in view of Spalink teaches 
The method of Claim 19 wherein said properties further includes conditions for fulfilling said desires and wherein said conditions include data related to an environment in which said agent operates (Dyer, FIG.1. FIG.12


    PNG
    media_image6.png
    531
    849
    media_image6.png
    Greyscale

).”

With regards to claim 23, Dyer in view of Spalink teaches 
“The method of Claim 19 further comprising defining properties of said root behavior including conditions for carrying out said root behavior (Dyer, FIG.13, ‘Condition Procdure’).”

With regards to claim 25, Dyer in view of Hazard teaches 
A computer-implemented method for editing and monitoring behavior scheme for an agent in a graphical user interface, the method includes: displaying in a first window within the graphical user interface data related to at least one agent, said data including at least one environmental parameter of said at least one agent and a plurality of actions which can be performed by said at least one agent; displaying in a second window within the graphical user interface at least one desire to be achieved by said at least one agent; and constructing in a third window within the graphical user interface …. (Dyer, FIG.11-18 shows multiple GUI windows)”
Dyer does not explicitly detail “…. at least one behavior scheme configured to achieve said desire, said behavior scheme includes at least one action; wherein execution of said action depends on said environmental parameter”.
However Spalink teaches “…. at least one behavior scheme configured to achieve said desire, said behavior scheme includes at least one action; wherein execution of said action depends on said environmental parameter (Spalink, [0034]. ‘to create online behavioral profiles’)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Dyer and Spalink before him or her, to modify the knowledge agent interactive process and system of Dyer to include behavior profile as shown in Spalink.   
The motivation for doing so would have been for monitoring online behavior (Spalink, Abstract). 



Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126